                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                WAYCROSS DIVISION


 HARLEM MARTINEZ,

                Plaintiff,                                   CIVIL ACTION NO.: 5:17-cv-119

         v.

 WARDEN HILTON HALL; GREG DOZIER;
 ASST. WARDEN RICK STONE; LINDA
 WALKER; and TIMOTHY WARD,

                Defendants.


                                            ORDER

       After an independent and de novo review of the record, the Court concurs with the

Magistrate Judge’s Report and Recommendation, (doc. 103), to which Plaintiff filed Objections,

(doc. 105).   Plaintiff’s Objections, while responsive to the Magistrate Judge’s Report and

Recommendation, assert no new material facts or arguments relevant to his equal protection claim.

Plaintiff cites to no new case law supporting his case and fails to distinguish the Magistrate Judge’s

cited authority in any meaningful way. After a careful review of the entire record including the

Objections, the Court wholly concurs with the Magistrate Judge’s Report and Recommendation.

Therefore, the Court OVERRULES Plaintiff’s Objections.

       The Court ADOPTS the Magistrate Judge’s Report and Recommendation. The Court

GRANTS Defendants’ Motions for Summary Judgment, DISMISSES Plaintiff’s Complaint,

DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal,
and DENIES Plaintiff in forma pauperis status on appeal.

       SO ORDERED, this 8th day of April, 2020.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              2
